Mr. Justice Wolf
delivered the opinion of the court.
Appellant, charged with violating’ the Excise Law, assigns as error that he was convicted alone on his confession. At the trial he gave affirmative evidence that there were threats- and the like, hut the witnesses of the government denied them. There was thus a conflict in the evidence and we cannot find that the court erred in believing the witnesses of the government. It makes no* difference that the government’s witnesses were examined first and asserted that they made no threats and exerted no pressure against the defendant, or, as the appellant maintains, that the evidence of the latter was positive and that of the government negative. There was sufficient proof that the confession was voluntary. People v. Rosado, 17 P. R. R. 417; People v. Flores, 17 P. R. R. 174. It was made before the defendant was arrested. We know of no rule of law that prohibits a conviction on the sole confession of a defendant. Nevertheless, there was also^ proof of the corpu,s delicti.
The second ground of error was that defendant was not,, warned that anything he said would be used against him.. *465In the absence of a statutory regulation any voluntary confession is admissible even if tlie defendant is not advised that the confession will be used against him. People v. Martínez, 23 P. R. R. 212.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.